EXHIBIT 10.26

M&T BANK CORPORATION

2009 EQUITY INCENTIVE COMPENSATION PLAN

*            *             *

RESTRICTED STOCK UNIT AWARD AGREEMENT

GRANTEE: <Participant Name>

DATE OF GRANT: <Grant Date>

RESTRICTED STOCK UNITS: <Shares Granted>

M&T Bank Corporation (the “Company”) hereby grants to the Grantee a Restricted
Stock Unit Award. This grant is made pursuant to the M&T Bank Corporation 2009
Equity Incentive Compensation Plan (the “Plan”) and is subject to the terms and
conditions of the Plan and this Agreement. As used herein, the term “Agreement”
shall mean, collectively, this cover page, the related Terms and Conditions of
Restricted Stock Unit Award delivered to the Grantee with this cover page, [and
the Policy for Alignment of Incentive Compensation with Risk (the “Forfeiture
Policy”)]*. As used herein, the term “vest” shall mean the lapsing of the
restrictions described herein and in the Plan with respect to one or more
Restricted Stock Units but shall not mean the actual settlement of the Award.
Capitalized terms used in this Agreement without definition shall have the
meanings assigned to them in the Plan. A copy of the Plan [and the Forfeiture
Policy]* can be viewed and downloaded from the Company’s Intranet under the
Human Resources page.

Subject to the terms of the Plan [, the Forfeiture Policy,]* and this Agreement,
including without limitation, the Grantee’s fulfillment of the employment
requirements in Paragraph 3(b) of the Terms and Conditions of Restricted Stock
Unit Award, the Restricted Stock Units awarded hereunder shall vest on the dates
(the “Vesting Dates”) indicated on the following vesting schedule, subject to
the applicable provisions of the Plan and this Agreement:

[Insert vesting schedule, if any, as determined by the Committee.]

There shall be no proportionate or partial vesting in the periods prior to each
Vesting Date and, except as provided in the Terms and Conditions of Restricted
Stock Unit Award, all vesting shall occur only on the occurrence of applicable
Vesting Date.

The unvested portion of the Grantee’s Restricted Stock Units is subject to
forfeiture under Paragraph 3(b) of the Terms and Conditions of the Restricted
Stock Unit Award [and the Forfeiture Policy]*. The foregoing vesting schedule
(but not necessarily the actual settlement of the Award) may be accelerated
under the circumstances described in the Terms and Conditions of Restricted
Stock Unit Award.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf effective as of the Date of Grant.

 

ATTEST:         M&T BANK CORPORATION    

 

      By:       

[*Forfeiture language will be included to the extent the award is covered by the
Company’s Forfeiture Policy]



--------------------------------------------------------------------------------

M&T BANK CORPORATION

2009 EQUITY INCENTIVE COMPENSATION PLAN

*             *             *

TERMS AND CONDITIONS

OF

RESTRICTED STOCK UNIT AWARD

 

1. Definitions. In this Agreement, except where the context otherwise indicates,
the following definitions apply. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan.

 

  (a) “Date of Grant” means the date set forth as the “Date of Grant” on the
cover page of this Agreement.

 

  (b) “Grantee” means the person identified as the “Grantee” on the cover
page of this Agreement.

 

  (c) “Restricted Stock Unit” means an Award denominated in Common Stock that
will be settled in Common Stock.

 

  (d) “Restricted Stock Unit Award” means the Award of Restricted Stock Units
granted to the Grantee on the cover page of this Agreement.

 

  (e) “Specified Employee” means an individual who is a “specified employee,” as
defined under Section 409A of the Code, as determined by the Company in
accordance with its uniform policy with respect to all arrangements subject to
Section 409A of the Code.

 

  (f) “Termination of Employment” means the termination of the Grantee’s
employment with the Company and its Affiliates that constitutes a “separation
from service,” as defined under Section 409A of the Code.

 

2. Grant of Restricted Stock Unit Award. The Restricted Stock Unit Award granted
hereby is granted in accordance with the cover page of this Agreement.

 

3. Terms of the Restricted Stock Unit Award.

(a) Nature of Restricted Stock Unit Award. Restricted Stock Units are not actual
shares of Common Stock. The Grantee’s interest in Restricted Stock Units shall
make the Grantee only a general, unsecured creditor of the Company until the
Restricted Stock Units become vested and settled.

(b) Employment Requirement; Forfeiture. Except as provided herein, the Grantee
must remain continuously employed by the Company or one of its Affiliates from
the Date of Grant and until the Restricted Stock Unit Award (or a portion
thereof) has vested in order to be entitled to receive shares of Common Stock in
settlement of such Restricted Stock Unit Award (or portion thereof, as the case
may be). Upon the Grantee’s Termination of Employment with the Company or an
Affiliate for any reason, including for Cause or as a result of the Grantee’s
Resignation (other than due

 

- 1 -



--------------------------------------------------------------------------------

to death, Retirement or Disability), before the Grantee’s Restricted Stock Units
have fully vested, the Grantee will forfeit that portion of the Restricted Stock
Units that have not vested as of the date of the Grantee’s Termination of
Employment.

(c) Acceleration of Vesting. Notwithstanding the above provisions of
Paragraph 3(b) and the vesting schedule on the cover page of this Agreement, the
unvested portion of the Restricted Stock Unit Award shall vest in full and
become nonforfeitable (i) on the date a Change in Control occurs or (ii) upon
the Grantee’s Termination of Employment with the Company or an Affiliate due to
the Grantee’s death, Retirement or as a result of the Grantee’s Disability.

(d) Settlement. With respect to each Restricted Stock Unit that becomes vested
and nonforfeitable, subject to the satisfaction of all tax obligations as
provided in Paragraph 6, the Restricted Stock Unit shall be settled and the
Company shall deliver to the Grantee one share of Common Stock for each such
vested Restricted Stock Unit within ten business days of the first to occur of:

(i) The Grantee’s Termination of Employment due to the Grantee’s death,
Retirement or as a result of the Grantee’s Disability;

(ii) The applicable Vesting Date; and

(iii) A Change in Control.

Notwithstanding the foregoing, if a Restricted Stock Unit constitutes a
“nonqualified deferred compensation arrangement” subject to Section 409A of the
Code, then (1) the settlement of such Restricted Stock Unit upon the Grantee’s
Termination of Employment, other than due to the Grantee’s death, shall be
delayed if the Grantee is a “Specified Employee” until the earlier of (A) the
first day of the seventh month following the Grantee’s Termination of Employment
and (B) the Grantee’s death; and (2) in the event that a Change in Control does
not constitute a “change in control event” within the meaning of Section 409A of
the Code and the regulations thereunder, the Restricted Stock Units shall be
settled upon the first to occur of the events or dates set forth in clauses
(i) and (ii) of this Paragraph 3(d) (but shall not be subject to the forfeiture
provisions of Paragraph 3(b) following such Change in Control).

(e) Stock Certificates. The Grantee hereby (i) acknowledges that the Common
Stock issued with respect to a vested Restricted Stock Unit upon its settlement
may be held in book entry form on the books of Registrar and Transfer Company
(or another institution specified by the Company), and (ii) agrees to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer.

(f) Nontransferability. Restricted Stock Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated other than by will or
by the laws of descent and distribution.

(g) Dividends. If on any date the Company pays any dividend with respect to its
Common Stock (the “Payment Date”), then, within 60 days following the Payment
Date, the Company shall pay, or cause an Affiliate to pay, to the Grantee an
amount equal to: (i) the product of (x) the number of the Grantee’s Restricted
Stock Units as of the Payment Date and (y) the per share cash amount of such
dividend (or, in the case of a dividend payable in shares of Common Stock or in
property other than cash, the per share equivalent fair market value of such
dividend, as determined in

 

- 2 -



--------------------------------------------------------------------------------

good faith by the Committee). Notwithstanding the foregoing, dividends and
distributions other than regular cash dividends, if any, may result in an
adjustment pursuant to Paragraph 6, rather than under this Paragraph 3.

 

4. Rights as a Stockholder. The Grantee acknowledges and agrees that, with
respect to the Restricted Stock Units, he or she has no voting rights with
respect to the Company unless and until such Restricted Stock Units are settled
in Common Stock pursuant to Paragraph 3(d). Upon and following the settlement of
a Restricted Stock Unit, the Grantee shall be the record owner of the Common
Stock issued to him or her unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
stockholder of the Company holding such Common Stock, including, without
limitation, voting rights, if any, with respect to such Common Stock. Prior to
the Settlement Date, the Grantee shall not be deemed for any purpose to be the
owner of any Common Stock denominated by the Restricted Stock Unit Award.

 

5. Capital Adjustments. The number of Restricted Stock Units is subject to
adjustment, in accordance with Section 4.2 of the Plan, on an equitable and
proportionate basis in the manner deemed appropriate by the Committee.

 

6. Taxes. The Grantee expressly acknowledges that: (a) the Grantee’s Restricted
Stock Units will constitute wages under the Federal Insurance Contributions Act
(FICA) and Federal Unemployment Tax Act (FUTA) that are subject to tax
withholding by the Company or its Affiliate upon becoming vested (including when
the Grantee has met all of the requirements for Retirement (other than
terminating employment)) and (b) the Common Stock delivered to a Grantee upon
the settlement of his or her Restricted Stock Units will constitute wages for
purposes of federal and all other employment taxes, subject to tax withholding
by the Company or its Affiliate. The Company’s obligation to issue or deliver
shares of Common Stock with respect to the settlement of Restricted Stock Units
shall be subject to the satisfaction of any applicable federal, state, local or
foreign tax withholding requirements (including the Grantee’s FICA and FUTA
obligation). To the extent permitted by law, the Company and its Affiliates
shall have the right to deduct any such taxes from any payment otherwise due to
the Grantee (or his or her beneficiary). The Committee may establish such
procedures as it deems appropriate, including making irrevocable elections, for
the settlement of withholding obligations with Common Stock having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes.

 

7.

Restriction on Issuance of Common Stock. Notwithstanding any other provision of
this Agreement, the Grantee agrees, for himself or herself and his or her
successors, that Common Stock will not be issued at any time that the Company
does not have in effect a registration statement under the Securities Act of
1933, as amended, relating to the offer of Common Stock to the Grantee under the
Plan, unless the Company agrees to permit such issuance. The Grantee further
agrees, for himself or herself and his or her successors, that, upon the
issuance of any Common Stock, he or she will, upon the request of the Company,
agree in writing that he or she is acquiring such shares for investment only and
not with a view to resale, and that he or she will not sell, pledge or otherwise
dispose of such shares so issued unless and until (a) the Company is furnished
with an opinion of counsel to the effect that registration of such shares
pursuant to the Securities Act of 1933, as amended, is not required by that Act
and the rules and regulations thereunder; (b) the staff of the Securities and
Exchange Commission has issued a “no-action” letter with respect to such
disposition; or (c) such registration or notification as is, in the opinion of
counsel for the Company, required for the lawful disposition of such shares

 

- 3 -



--------------------------------------------------------------------------------

  has been filed by the Company and has become effective; provided, however,
that the Company is not obligated hereby to file any such registration or
notification. The Grantee further agrees that the Company may place a legend
embodying such restriction on the certificates evidencing such shares.

 

8. Employment. Neither the Restricted Stock Unit Award evidenced by this
Agreement nor any term or provision of this Agreement shall constitute or be
evidence of any understanding, express or implied, on the part of the Company or
any of its Affiliates to employ the Grantee for any period. Whenever reference
is made in this Agreement to the employment of the Grantee, it means employment
by the Company or an Affiliate.

 

9. Beneficiary. The Committee may permit the Grantee to file with the Company a
written designation of a beneficiary on such form as may be prescribed by the
Committee and may, from time to time, amend or revoke such designation. In the
absence of any such designation or if all designated beneficiaries predecease
the Grantee, the Grantee’s estate shall be deemed to be the Grantee’s
beneficiary.

 

10. Subject to the Plan. The Restricted Stock Unit Award evidenced by this
Agreement are subject to the terms and conditions of the Plan, which are
incorporated herein by reference and made a part hereof, but the terms of the
Plan shall not be considered an enlargement of any benefits under this
Agreement. In addition, the Restricted Stock Unit Award is subject to any rules
and regulations promulgated by the Committee.

 

11. Section 409A. The Restricted Stock Unit Award is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and shall in all respects be administered in accordance with Section 409A of the
Code. If a Restricted Stock Unit does not constitute a “nonqualified deferred
compensation arrangement” subject to Section 409A of the Code, then the
Restricted Stock Unit shall be settled no later than the March 15th following
the calendar year in which it became vested.

 

12. Governing Law. The validity, construction, interpretation and enforceability
of this Agreement shall be determined and governed by the laws of the State of
New York without giving effect to the principles of conflicts of laws.

 

13. Headings. The headings of the sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

- 4 -